658 F.3d 897 (2011)
Charla CONN and Dustin Conn, Plaintiffs-Appellants,
v.
CITY OF RENO; Ryan Ashton; David Robertson, Defendants-Appellees.
No. 07-15572.
United States Court of Appeals, Ninth Circuit.
September 6, 2011.
Terri Keyser-Cooper, Law Office of Terry Keyser-Cooper, Reno, NV, Diane K. Vaillancourt, Esquire, Santa Cruz, CA, for Plaintiffs-Appellants.
Jack D. Campbell, Counsel, Office Of The City Attorney, Donald L. Christensen, Counsel, Reno City Attorney's Office, Patricia A. Lynch, Esquire, Reno, NV, for Defendants-Appellees.
Before: MARY M. SCHROEDER, D.W. NELSON, and STEPHEN REINHARDT, Circuit Judges.

ORDER
We reinstate the opinion at 591 F.3d 1081 (9th Cir.2010), except that in light of the Supreme Court's decision in Connick v. Thompson, ___ U.S. ___, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011), we affirm in all respects the district court's grant of summary judgment as to municipality liability. Parts III(C)(1) and III(C)(2) of the opinion will remain vacated. Therefore, we order that the district court's decision is AFFIRMED in part, REVERSED in part, and REMANDED.